                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    ERIC LILLYWHITE,                                      CASE NO. C18-1840-JCC
10                             Plaintiff,                   MINUTE ORDER
11               v.

12    AECOM et al.,

13                             Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to amend the trial
18   date and related deadlines (Dkt. No. 34). The Court hereby GRANTS the motion and orders as
19   follows:
20          1.        The 5-day estimate jury trial is continued to August 10, 2020, at 9:30 a.m.;
21          2.        The proposed pretrial order must be filed by July 31, 2020;
22          3.        Trial briefs and proposed voir dire/jury instructions must be filed by August 6,
23                    2020;
24          4.        Discovery must be completed by April 12, 2020; and
25          5.        Dispositive motions must be filed by May 12, 2020.
26          //


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 1
 1        DATED this 24th day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 2
